PER CURIAM.
Appellant challenges his separate convictions on two counts of lewd and lascivious molestation based upon double jeopardy grounds. We conclude that the acts that gave rise to the separate charges arose from a single criminal episode. We remand this cause with instructions that the trial judge strike Appellant’s conviction as to one of the counts and resentence Appellant accordingly. King v. State, 834 So.2d 311 (Fla. 5th DCA 2003).
REVERSED and REMANDED.
ORFINGER, TORPY and COHEN, JJ., concur.